Order entered December 20, 2016




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-01-01217-CR

                                 EX PARTE KAREN MARIE RYAN

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. WX00-04842-P

                                                ORDER
                              Before Justices Lang1, Fillmore2 and Evans3

        Before the Court is appellant’s December 13, 2016 agreed motion to recall mandate. See

TEX. R. APP. P. 19.3. On September 17, 2001, we issued our opinion and judgment in this appeal

reversing the trial court’s order denying without a hearing the relief requested in appellant’s

application for writ of habeas corpus and remanding the cause for a hearing on the writ.

Appellant now requests that we recall the mandate issued in this case on April 15, 2002 because

it erroneously recites that this Court affirmed the trial court’s judgment. Appellant further




1
 The Honorable Justice Douglas Lang succeeded the Honorable Justice Sue Lagarde, a member of the original
panel in this case, upon Justice Lagarde’s retirement.
2
  The Honorable Justice Robert Fillmore replaces Justice Tom James, who was a member of the original panel in
this case but has since retired from this Court.
3
 The Honorable Justice David Evans succeeded the Honorable Justice Joseph B. Morris, a member of the original
panel and author of the original opinion in this case, upon Justice Morris’s retirement.
requests that we reissue the mandate to correctly reflect the action of this Court pursuant to its

September 17, 2001 opinion and judgment.

       Our review of the appellate record confirms that the mandate issued on April 15, 2002

does not reflect the Court’s disposition of the appeal in its September 17, 2001 opinion and

judgment. We therefore GRANT appellant’s agreed motion and withdraw the April 15, 2002

mandate. We ORDER the mandate be reissued to reflect the disposition in our opinion and

judgment dated September 17, 2001 where we reversed the trial court’s order denying without a

hearing the relief requested in appellant’s application for writ of habeas corpus and remanded the

cause for a hearing on the writ. See O’Neil v. Mack Trucks, Inc., 551 S.W.2d 32, 32 (Tex. 1977)

(mandate conflicting with court’s opinion and judgment recalled and reissued to correctly reflect

court’s action).


                                                    /s/     DAVID EVANS
                                                            JUSTICE